Title: General Orders, 12 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Sunday January 12th 1783
                            Parole Quixotte
                            Countersigns Rippen Sussex
                        
                        For the day tomorrow Lieutenant Colonel Maxwell.
                        For duty tomorrow the 3d Massachusetts regiment.
                        Captain J. Walker of the 3d Connecticut regiment is continued in the office of Major of Brigade to the
                            Connecticut Brigade.
                    